Title: To Alexander Hamilton from Robert Morris, 23 June 1795
From: Morris, Robert
To: Hamilton, Alexander


Dear Sir
Philada. June 23d. 1795
I did expect to have remitted you drafts upon New York before this time, but unexpected delays & some difficulties have Occurred in a Negotiation which I have in hand for the purpose, I hope soon to accomplish the object and to do what you wish, be assured that you shall soon hear from me with the needfull & that I am Your faithfull hbe servt.

Robt Morris
Alexr. Hamilton Esqr.
New York

